[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: APPLICATION FOR ORDER PENDENTE LITE
Plaintiff brings this application under C.G.S. § 52-422.
CT Page 2576 Facts
On October 15, 1999 Richard J. Carty (Carty) commenced arbitration against DC Retail I, Inc. (DC) seeking $150,000.00 in damages for breach of an employment contract. He now makes this application.
Carty and DC entered into an Employment Agreement (Agreement) in October, 1996. DC fired Carty on June 24, 1999.
The term of the employment is set out in Section 2 of the Agreement as follows:
    "The period of employment under this Agreement shall be deemed to have commenced as of the date first above written and shall continue in effect through January 28, 2000, provided however, that commencing on January 29, 2000, and each January 29 thereafter, the term of this Agreement shall automatically be extended for one additional year unless no later than two months prior to such October 1 either party hereto notifies the other by written notice of his or its intent not to extend the same. Notwithstanding the other provisions of this Section 2, Employee may resign from the Employer at any time upon 90 days prior written notice to the Board."
The Agreement provides for arbitration.
Carty has, under his interpretation of the Agreement, about $50,000.00 at least in annual salary due to him. He claims no bonus money.
He could be awarded as much as $10,800.00 for lost medical benefits and $5,000.00 for life insurance costs. He has not supported his claim for payment by virtue of increase in the Consumer Price Index.
DC claims that the firing was for cause but the court cannot find that DC met its burden.
The application is granted in the amount of $75,000.00.
N. O'Neill, J. CT Page 2577